                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

ANTHONY J. SANTAMARINA, JR.,                         Civil No. 3:19-CV-00392-MC

         Plaintiff,

         v.                                          ORDER FOR REMAND

ANDREW SAUL,
Commissioner of Social Security,

         Defendant.

         The Commissioner’s final decision is REVERSED and REMANDED for further

administrative proceedings before an Administrative Law Judge (ALJ), a de novo hearing, and a

new decision in regard to Plaintiff’s application(s) for benefits under the Social Security Act. On

remand, the ALJ will re-evaluate the evidence, including the opinions from Dr. Imgard; re-

evaluate Plaintiff’s alleged symptoms and residual functional capacity, as necessary; and obtain

supplemental vocational expert evidence to re-evaluate whether Plaintiff could perform other

jobs existing in significant numbers in the national economy, as necessary.

         Remand is made under sentence four of 42 U.S.C. § 405(g). See Melkonyan v. Sullivan,

501 U.S. 89 (1991). Plaintiff will be entitled to reasonable attorney fees and expenses pursuant

to 28 U.S.C. § 2412(d), upon proper request to this Court. Plaintiff will be entitled to costs as

enumerated in 28 U.S.C. § 1920, under 28 U.S.C. § 2412(a). Judgment shall be entered for

Plaintiff.

                                20th
         IT IS SO ORDERED this _________ day of          December             , 2019.


                                                 s/Michael J. McShane
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE

Page 1    ORDER - [3:19-CV-00392-MC]
